DAVIDSON, Commissioner.
This is an appeal from the order of the trial court remanding appellant to the custody of the arresting officer to answer a charge of robbery by firearms in the State of Oklahoma.
We have examined the record and fail to find any irregularities therein.
It appears that appellant sued out this writ under the theory that there were pending in this state accusations against her which precluded her extradition. Upon the hearing, it was made to appear that all such claimed accusations had been dismissed and were no longer pending against her.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the court